Memorandum Opinion. Defendant is before this Court for the second time.
He was originally convicted of statutory rape (MCLA 750.520; MSA 28.788), which conviction was reversed and remanded for new trial. People v Walma, 26 Mich App 326 (1970).
Thereafter defendant was again charged with statutory rape and also with taking indecent liberties with a child under 16 (MCLA 750.336; MSA 28.568). Defendant pled guilty to the latter count and was sentenced to serve 7-1/2 to 10 years.
Defendant now claims that he was sentenced for rape, not for taking indecent liberties, and that the trial court, in sentencing, should have been limited to a consideration of defendant’s testimony at arraignment. The latter claim is clearly contrary to settled law. People v Losinger, 331 Mich 490 (1951); People v Giacalone, 23 Mich App 163 (1970). This Court will reverse a sentence which is within the statutory maximum only in the most extraordinary circumstances. People v Pate, 2 Mich App 66 (1965).
Affirmed.